Citation Nr: 1416968	
Decision Date: 04/16/14    Archive Date: 04/24/14

DOCKET NO.  11-08 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bronchitis and pneumonia, to include as due to asbestos exposure.

2.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as due to asbestos exposure.

3.  Entitlement to service connection for scarring in lungs, to include as due to asbestos exposure.

4.  Entitlement to service connection for seizures.

5.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1972 to August 1975.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  (The Veteran more recently initiated appeals for the additional issues of increased initial disability ratings for hearing loss and tinnitus, but the Veteran did not timely submit a substantive appeal after a December 2013 statement of the case (SOC) addressed those issues.  Accordingly, those increased rating issues are not in appellate status.)

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to 38 C.F.R. § 20.700, a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (pertaining specifically to hearings before the Board).

In correspondence received by VA in March 2014, the Veteran requested a videoconference hearing.  Such hearing has not been scheduled, and the record does not show the request withdrawn.  A memorandum in clarification of this matter by his representative is associated with the record.  Because he is entitled to such a hearing upon request, and because videoconference hearings (as well as Travel Board hearings) are scheduled by the RO, a remand is required.  See 38 U.S.C.A. § 7107; 38 C.F.R. § 20.700(a).

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a videoconference hearing before the Board.  The case should thereafter be processed in accordance with established appellate practices.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

